Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 1 of 57



         EXHIBIT 1
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 2 of 57



         EXHIBIT 1
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 3 of 57




         EXHIBIT 1
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 4 of 57



         EXHIBIT 1
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 5 of 57



         EXHIBIT 1
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 6 of 57




                 EXHIBIT 1
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 7 of 57




                                        EXHIBIT 2
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 8 of 57




                                        EXHIBIT 2
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 9 of 57




                                         EXHIBIT 2
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 10 of 57




                                         EXHIBIT 2
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 11 of 57

                  EXHIBIT 3
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 12 of 57
                       EXHIBIT 4
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 13 of 57

                                                       EXHIBIT 5
           Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 14 of 57

                                                                                    EXHIBIT 6
Jail chief abruptly resigns from the Bexar County
Sheriff's Office
By Fares Sabawi
Updated 4:46 pm CDT, Friday, September 28, 2018




Photo: Bexar County Sheriff's Office
Bobby Hogeland resigned from his post as assistant deputy chief overseeing the adult detention bureau
Friday.

The assistant chief deputy who oversees the Bexar County Jail resigned Friday from
the Bexar County Sheriff's Office.

Bobby Hogeland's resignation was effective Friday, sheriff's office spokesman Johnny
Garcia confirmed.

In his resignation letter, Hogeland wrote that "in short, other opportunities presented
themselves." He also expressed pride over recent accomplishments he oversaw, that
included setting up a mental health evaluation team and the contraband abatement
team.




https://www.mysanantonio.com/news/local/article/BCSO-chief-deputy-resigns-abruptly-13265944.php         1
        Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 15 of 57

                                                                                      EXHIBIT 6
Sheriff Javier Salazar plans to open a national search for the best person to run the jail.
He said he's looking for a candidate that's tough on discipline, good at maintaining
morale and good at public speaking.

In the meantime, deputy chief Ruben Vela, who has been with the sheriff's office for
more than 30 years, will assume interim responsibilities until the post is filled.

Salazar said that he did not speak to Hogeland about his resignation, but wished him
well.

"I've known Bobby Hogeland for probably 15 to 20 years," he said, dating back to
Salazar's time with San Antonio police and Hogeland's time as a U.S. Marshal. "I have
no doubt that what opportunity he found, he will do outstanding in it."

Hogeland's resignation comes amid a troubling year for the sheriff's office, which has
struggled with escape attempts from the jail and the arrest of 20 deputies in 2018, the
majority of whom were assigned to the jail.

The resignation also came after local reports indicated the sheriff's office recently
spent roughly $54,000 on office chairs.

Salazar said he cannot speak for Hogeland, but that those factors were not mentioned
in his resignation letter.

Salazar said Hogeland was "operating under what was allowable" when he bought the
chairs.

"That was an expensive undertaking," Salazar said. "The deputies up there ... don't
think for a second that they're sitting in the lap of luxury."

Salazar said the jailers work in a high stress environment, and sometimes have to stay
at their post for up to 16 hours.

"I believe the chief was trying to give them a comfortable place to sit," Salazar said.
Bexar County Judge Nelson Wolff issued a statement saying that he he had "serious
concerns regarding the purchase price," but that the purchasing process was
appropriate.




https://www.mysanantonio.com/news/local/article/BCSO-chief-deputy-resigns-abruptly-13265944.php   2
        Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 16 of 57
                                                                                       EXHIBIT 6
"These purchased items were bid through a competitively bid contract, the Texas
Multiple Award Schedule, a procurement program by the State of Texas," Wolff said in
a statement. "All County items purchased are vetted as appropriate by the elected or
appointed official of that department in coordination with the Purchasing Agent,
another independently appointed individual as well as County staff."

Wolff also pointed out the chairs came with a lifetime warranty and replaced others
that were worn out.

While Wolff wasn't clear on all the details behind Hogeland's resignation, he said the
chairs were one reason among many that he's leaving.

"He was a nice guy but he didn't have any administrative experience," he said.
"[Hogeland] came straight from the U.S. Marshal's Service."

Hogeland seemed to refer to those allegations briefly in his resignation letter.

"I will always stand by my comments that the deputies assigned to the detention
bureau work extremely hard each and every day and it is incumbent upon the
administration to provide them with the best equipment and tools necessary to do their
job effectively and safely to keep our community safe," he wrote. "I am hopeful that
these measure will continue."

The county has been reviewing the purchasing process since Sept. 11 "to add
additional safeguards to ensure that county purchases are appropriate," Wolff also
said.

Fares Sabawi covers crime in San Antonio and Bexar County for mySA.com. Read
more of his stories here. | fsabawi@mysa.com | Twitter: @FaresInSA




https://www.mysanantonio.com/news/local/article/BCSO-chief-deputy-resigns-abruptly-13265944.php   3
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 17 of 57

                                                        EXHIBIT 7
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 18 of 57

                                                         EXHIBIT 7
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 19 of 57

                                                       EXHIBIT 7
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 20 of 57

                                                        EXHIBIT 7
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 21 of 57

                                                       EXHIBIT 7
Non-Compliant Jails - Texas Commission on Jail Standards                                                          3/13/19, 10(08 AM
                            Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 22 of 57

              About TCJS                     TCJS Resources      Publications           Complaints & Inquiries




                                                                                              EXHIBIT 8




      Non-Compliant Jails

        Home :: Publications :: Non-Compliant Jails

        The counties listed below have been found in non-compliance with Texas Minimum Jail Standards as codified
        in the Texas Administrative Code, Title 37, Part 9. Counties will be listed upon verification that the county has
        received the official notice of non-compliance, and counties will be removed immediately upon attaining
        compliance. Counties with more than one report listed indicate that more than one inspection has been
        conducted and additional areas of non-compliance were identified.

                Bexar County
                Comanche County
                Crockett County
                Fannin (P)
                Fannin (P) (Special)
                Fisher County
                Frio County
                Goliad County
                Harris County
                Harris County (Special)
                Harrison County
                Hunt County
                Jim Hogg County
                Kinney County
                Kinney County (Special)
                Liberty County
                Limestone County (Special)
                Maverick-P (Special)
                McLennan-P (Special)
                McLennan-P (Special) #2
                Robertson County (Special)
                Robertson County (Re-inspection)
                Robertson County
                Shelby County (Special)
                Sutton County


https://www.tcjs.state.tx.us/index.php?linkID=340                                                                       Page 1 of 2
Non-Compliant Jails - Texas Commission on Jail Standards                                                                    3/13/19, 10(08 AM
                            Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 23 of 57
                Van Zandt County
                Victoria County
                Waller County
                                                                                                         EXHIBIT 8
        The documents linked above are in PDF format, the free Adobe Acrobat Reader can be downloaded here and
        used to view these documents.




                   HOME                                SITEMAP                        SEARCH                  CONTACT US

                   Accessibility Policy             Link Policy      Privacy and Security Policy     Where the Money Goes
                                                       Waste & Fraud        Texas Veterans Portal
                                                300 West 15th Street • Suite 503 • Austin, Texas 78701
                                                        512.463.5505 • info@tcjs.state.tx.us




https://www.tcjs.state.tx.us/index.php?linkID=340                                                                                 Page 2 of 2
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 24 of 57

                                                       EXHIBIT 9
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 25 of 57
                                                       EXHIBIT 9
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 26 of 57

                                                       EXHIBIT 9
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 27 of 57

                                                       EXHIBIT 9
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 28 of 57

                                                        EXHIBIT 9
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 29 of 57

                                                        EXHIBIT 9
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 30 of 57

                                                         EXHIBIT 9
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 31 of 57
                                                        EXHIBIT 9
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 32 of 57
                                                       EXHIBIT 9
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 33 of 57
                                                     EXHIBIT 10
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 34 of 57
                                                    EXHIBIT 10
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 35 of 57

                                                    EXHIBIT 10
          Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 36 of 57
                                                                                    EXHIBIT 11
Secrecy keeps Bexar County’s bail system humming
By Josh Brodesky
 Published 12:00 am CDT, Saturday, September 15, 2018




Photo: Associated Press File Photo
Bryan Sweeney spent three days in Harris County Jail in 2016 because he did not have $10,000 bail for
two misdemeanor charges. Footage from Harris County bail hearings shows indifference. There are no
videos of hearings here.

One by one, the defendants rise. A magistrate judge outlines charges for each
defendant, asks if they are citizens and sets a nominal bail, maybe $500 or $1,500,
before sending them off to jail.

The hearings last maybe 15 seconds. They would be dull — like waiting for your
number to be called at the DMV —if they weren’t so brutally efficient. They would be
benign, if liberty didn’t come at a price.

There is no discussion with Magistrate Judge Hal Turley about a defendant’s finances,
mental health, employment or risk to the public. There is no defense attorney. There
are only defendants. Mostly minority. And there is bail and then jail.

The images out of Dallas are similar to bail hearing footage, released in 2016, from
Harris County. Indifference reigns in those videos, too, and so does meanness.



https://www.mysanantonio.com/opinion/columnists/josh_brodesky/article/Secrecy-keeps-Bexar-County-s-     1
bail-system-humming-13230933.php
        Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 37 of 57
                                                                                  EXHIBIT 11
Magistrate judges in Harris County berated defendants. One raised a defendant’s bail
because she answered a question with a “yeah.”

“I don’t expect anything other than a yes or a no,” he said, doubling her bail to $2,000.
And in Bexar County? We have no idea. Bail hearings here hum along in secrecy.
“It’s unconstitutional for these bail hearings to be closed to the public,” said Alec
Karakatsanis, executive director of Civil Rights Corps, which has sued Harris and
Dallas counties over their bail practices.

“The reason the First Amendment requires courts to be open is that when things
happen in the dark, it’s a recipe for corruption and indifference.”

Maybe that’s not happening here, but we can’t say with certainty. There is no public
access, and there is no video of these hearings. Michael Ugarte, Bexar’s presiding
magistrate, never responded to email and phone messages.

Bail hearings, especially for misdemeanors, are small moments in small cases,
but they are a big deal because they often have outsized ramifications for poor
defendants.

“The ability to secure bail often makes the difference between guilt and
innocence, retaining employment and family obligations, and keeping a place to
live,” Shima Baradaran Baughman, a law professor at the University of Utah S.J.
Quinney College of Law, writes in a recent piece about the history of misdemeanor bail.

A defendant who can afford an attorney can often afford bail. And that attorney, if
notified early enough, can ask a judge for a bond reduction.

“I was a magistrate judge,” said Joe Gonzales, a Democrat now running for district
attorney. “I did that for seven years, and sometimes a defense lawyer would call and
request a bond reduction.”

But a poor defendant is never so fortunate, although that is about to change.
Soon, the Bexar County Public Defender’s Office will be present at bail hearings for
indigent defendants.

“It’s absolutely essential to even a chance of a fair hearing,” Karakatsanis said.
Progress, yes, but still not enough because, again, the hearings are closed.


https://www.mysanantonio.com/opinion/columnists/josh_brodesky/article/Secrecy-keeps-Bexar-County-s-   2
bail-system-humming-13230933.php
        Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 38 of 57
                                                                                    EXHIBIT 11
“We and others will certainly take a look at Bexar County and think about whether it
makes sense to get involved and, if so, how,” Karakatsanis wrote in an email.
“Hopefully they will just agree to implement reforms that we can get made in Harris
County and Dallas.”

There is an order of magnitude here to consider. Nearly 40,000 indigent cases passed
through Bexar County courts in fiscal year 2017, according to state data. More than
half of these cases were misdemeanors. Marijuana possession. Resisting arrest. Theft.
Criminal trespass. Annoyances and potential crimes that merit potential punishment,
but not necessarily reasons for people to sit in jail or lose their jobs, much less their
right to a presumption of innocence.

Now, Bexar County has instituted some reforms, partly out of concern about getting
swept up in this wave of bail lawsuits. The 48-hour bond review hearings at jail court —
where Bexar County deputies once asked me to leave while simply observing court —
is a good policy created to avoid a possible lawsuit over jailing poor people.

The temptation might be to say, enough is enough, and let the wheels of justice clunk
along.

But if representation at bail hearings is essential to any shot at fairness, then so is
ensuring public access to a court where decisions about jail and bail have been
cloaked in secrecy.

jbrodesky@express-news.net




https://www.mysanantonio.com/opinion/columnists/josh_brodesky/article/Secrecy-keeps-Bexar-County-s-   3
bail-system-humming-13230933.php
                    Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 39 of 57

                                              San Antonio Police Department                                           EXHIBIT 12
                                                                 GENERAL MANUAL
                                                           Procedure 611 – Mentally Ill Persons

                                                                                                                      December 18, 2017
                  Office with Primary                                                               Effective Date:
                                                 CSB                                                                  December 16, 2016
                      Responsibility:                                                         Prior Revision Date:

           Office(s) with Secondary
                                                 CTA                                            Number of Pages:      10
                   Responsibilities:

   Forms Referenced in Procedure:                SAPD Form #127-ED                            Related Procedures:     502, 802


.01 INTRODUCTION

     Officers may encounter persons who exhibit symptoms of mental illness in a variety of community settings. This
     procedure is intended to assist officers in the evaluation, assessment, and disposition of persons (both adults & juveniles)
     with mental illness who are involved in a mental health crisis.

.02 DISCUSSION

     A. Police officers must understand persons with mental illness have an illness requiring professional assistance and the
        officers’ actions may affect the immediate behavior of a person with mental illness.

     B. Officers should attempt to carefully evaluate individuals involved in a mental health crisis and determine the best
        course of action to take in order to resolve the situation according to the guidelines established in this procedure and
        GM Procedure 802, Unusual Occurrences and Critical Incidents.

     C. The Department has implemented a program which provides officers the opportunity to receive specialized training
        in handling mental health crises. Officers who complete this training become certified as Crisis Intervention Team
        (CIT Officers). CIT Officers are trained in using crisis intervention techniques and skills to handle incidents
        involving persons with mental illness.

.03 TERMINOLOGY (For specific use within this procedure, see Glossary)

     Credible Person                                 Crisis Care Center           Critical Incident        Local Mental Health Authority

     Mental Health Crisis                            Mental Health Facility       Mentally Ill Person

     Notification of Emergency Detention                         Order of Protective Custody               Persons with Mental Illness

    Warrantless Emergency Detention

.04 RECOGNITION OF MENTAL ILLNESS

     A. Police officers routinely encounter situations involving persons exhibiting unusual behavioral characteristics,
        ranging from passive to violent. Police officers must recognize symptoms which may indicate the existence of
        mental illness.

     B. The following are some of the symptoms commonly associated with persons with mental illness:

            1.     Drastic mood swings or behavioral changes;

            2.     Loss of memory;

            3.     Thoughts of being plotted against or delusions of grandeur;

            4.     Speaks to himself, hears voices, sees visions, or smells strange odors;

            5.     Thinks people are watching or talking to him;

 General Manual Procedures – Section 600 Operations Procedures                Page 1 of 10                                       Effective Date: December 18, 2017
                    Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 40 of 57

                                              San Antonio Police Department
                                                                                                         EXHIBIT 12
                                                                 GENERAL MANUAL
                                                           Procedure 611 – Mentally Ill Persons
            6.     Exhibits an extreme degree of panic or fright;

            7.     Behaves in a way dangerous to himself or others (i.e., hostile, suicidal, makes threats towards others, etc.);

            8.     Poor personal hygiene or appearance; or

            9.     Demonstrates an unusual thought process or verbal expressions or is catatonic.

     C. Upon recognition of a mental health crisis situation the officer's responsibilities include:

            1.     Maintaining a high degree of caution in dealing with the potentially unpredictable nature of persons with mental
                   illness;

            2.     Protecting the general public from the actions of the persons with mental illness;

            3.     Protecting the persons with mental illness from his/her own actions; and

            4.     Providing the most effective remedy available at the time to resolve the crisis situation.

.05 CRISIS INTERVENTION TEAM (CIT) OFFICERS

     A. A Crisis Intervention Team (CIT) officer is defined as any officer on the Department
        who has successfully completed the 40 hours Crisis Intervention Team training.

     B. CIT Officers are assigned to regular patrol duties and when available respond to situations involving persons who
        are experiencing a mental health crisis.

     C. The CIT Officer at the scene of a call involving a mental health crisis situation has the responsibility for handling
        the situation unless otherwise directed by a supervisor. The CIT Officer should ask for additional support, if
        necessary.

     D. CIT Officers may only take the same courses of action as other patrol officers when handling a mental health crisis.
        The courses of action are listed in Section .08 of this procedure.

.06 INITIAL RESPONSE

     A. Communications Unit - Dispatchers responsibilities include:

            1.     Attempt to determine if a service call is a mental health crisis;

            2.     Identify mental health crisis calls by using appropriate code; (Mental Health in Progress, Mental Health
                   Disturbance, Mental Health Routine);

            3.     Assign and dispatch a CIT Officer when available, along with a cover officer, to mental health crisis situations;

            4.     Assign and dispatch an officer and at least one cover officer to mental health crisis situations when a CIT
                   Officer is not available; and

     B. Officers responsibilities include:

            1.     When dispatched, the officer assigned report responsibility coordinates his arrival with the cover officer;

            2.     If the handling officer assigned to a call is not a CIT Officer, he may request a CIT Officer respond to assist
                   with the call;


 General Manual Procedures – Section 600 Operations Procedures            Page 2 of 10                          Effective Date: December 18, 2017
                    Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 41 of 57

                                              San Antonio Police Department
                                                                                                         EXHIBIT 12
                                                                 GENERAL MANUAL
                                                           Procedure 611 – Mentally Ill Persons
            3.     When officers handling a call become aware it involves a mental health crisis, the handling officer may request
                   a CIT Officer from the dispatcher. If a CIT Officer is available within the assigned service area, the dispatcher
                   should dispatch the CIT Officer to the scene; and

            4.     Upon arrival and assessment of the call, officers may request a Mental Health officer, through their dispatcher,
                   to assist with the call. Mental Health officers may be requested for situations as outlined in Section .10
                   subsection F of this procedure;

            5.     Immediately notify a supervisor when confronted with situations which pose a potential for serious bodily
                   injury to any person, including situations which have a potential to escalate to a critical incident.

.07 ARRIVAL AT THE SCENE

     A. Circumstances permitting, the officer takes time to effectively evaluate the situation prior to taking any action.
        Officers should determine the best course of action to be taken, including the need for Emergency Medical Services
        (EMS) or Warrantless Emergency Detention.

     B. Officers should be prepared to take the appropriate tactical measures to protect themselves and others. Officers
        should remain aware of the location of their cover officer, along with others involved in the situation.

     C. Upon arrival at the scene, officers shall approach persons with mental illness with caution. Officers should keep
        these persons under close observation and speak to them in an unhurried, patient and calm manner, which is
        maintained throughout the incident.

     D. A frisk of the individual and a search of the immediate surrounding area are conducted, in accordance with GM
        Procedure 502, Warrantless Arrests, Searches, and Seizures, to ensure the absence of any potential weapons.
        Frisking and handcuffing the individual may be necessary to satisfy safety requirements.

     E. The person with mental illness should be guided to a safe and quiet area, if possible. This area should be away from
        other persons or things that may further incite the situation.

     F.     Officers shall not force individuals to take any medications. If the individual is taken into custody, any medication
            being taken by the individual should be transported with the individual and released to the appropriate medical or
            detention personnel (this shall be documented in the report).



     G. Officers attempting to resolve a mental health crisis should rely on:

            1.     Close and constant visual observation of the person experiencing a mental health crisis situation;

            2.     Interviews of the person experiencing a mental health crisis situation. If possible, officers should interview
                   relatives, friends, neighbors, or others associated with the situation;

            3.     Information provided by medical and mental health professionals regarding the physical and mental health
                   condition of the person experiencing a mental health crisis situation;

            4.     Other available information sources and personnel, such as The Crisis Care Center, a CIT Officer, a field
                   supervisor and other officers or data files; and

            5.     Personal experience, training, and sound judgment.

.08 COURSES OF ACTION

     A. In evaluating the person with mental illness and the crisis situation, all officers may take one of the following
        courses of action to resolve the situation:
 General Manual Procedures – Section 600 Operations Procedures            Page 3 of 10                       Effective Date: December 18, 2017
                   Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 42 of 57

                                             San Antonio Police Department
                                                                                                          EXHIBIT 12
                                                                GENERAL MANUAL
                                                          Procedure 611 – Mentally Ill Persons

           1.     Contact the Mental Health Detail during their working hours, Monday through Friday through the dispatcher.

           2.     Contact the Mobile Crisis Outreach Team through the Crisis Line at (210) 223-7233.

           3.     Complete a Warrantless Emergency Detention of the adult or child:

                  a.     If the patient has no medical issues and is medically stable, contact MEDCOM (24/7) at 210-233-5933 for
                         navigation to the appropriate psychiatric facility:

                           (1) Provide patient name and DOB

                          (2) Provide location

                          (3) Notify MEDCOM if the patient is pregnant

                  b.     Call EMS for an evaluation if:

                         (1) Officer believes patient needs medical assessment.

                         (2) Patient complains of medical illness.

                         (3) Patient requests a medical evaluation.

                         (4) If patient is cleared by EMS and needs to be Emergency Detained, the officer will obtain the EMS
                             badge numbers for their report. The officer will then contact MEDCOM for navigation to the
                             appropriate psychiatric facility as in 3. (a).

                  c.     Call EMS and additional manpower for emergent response if.

                         (1) Excited Delirium, severe agitation or violent behavior

                         (2) Mental status changes or confusion (change from baseline)

                         (3) Recent trauma or overdose

                         (4) If EMS is going to transport, and the patient still needs to be Emergency Detained, the officer will
                             follow EMS to the hospital where a Notification of Emergency Detention will be written.

           4.     Arrest and book the person according to procedures if the person has committed a criminal offense and the
                  officer has a legal authority to arrest; or

                  a.     With a supervisor’s approval, conduct a Warrantless Emergency Detention in lieu of arrest if the person
                         with mental illness has committed a misdemeanor criminal offense other than DWI and Family Violence.
                         Family Violence includes Assault Bodily Injury Married/Cohabitation, Family/Household, Terroristic
                         Threat-Family, Deadly Conduct-Family, Unlawful Restraint, Interfering with an Emergency
                         Phone Call, Harassment, and Telephone Harassment. The officer will “SP” the person with mental illness
                         on the correct report and notify the victim that he can pursue charges through the appropriate follow-up
                         unit.

                  b.     IF after an arrest, an officer is ordered by a Magistrate to conduct a Magistrate’s Order for Emergency
                         Apprehension and Detention in lieu of the arrest, the officer will “SP” the person with mental illness on the
                         correct report. If the officer receiving the Order from the Magistrate is not the original handling officer, the
                         second officer will write a supplemental report with the original case number and detail the non arrest, the
                         Magistrate’s Order and the disposition of the “SP” and forwards the supplement to the follow-up unit. If

General Manual Procedures – Section 600 Operations Procedures            Page 4 of 10                            Effective Date: December 18, 2017
                   Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 43 of 57

                                             San Antonio Police Department
                                                                                                           EXHIBIT 12
                                                                GENERAL MANUAL
                                                          Procedure 611 – Mentally Ill Persons
                         this is the situation, the second officer will not write a Notification of Emergency Detention (SAPD Form
                         #127-ED). The Magistrate’s Order takes the place of the application.

                  c.     If any person sustained any injury during the arrest or if any use of force requiring a use of force report was
                         necessary, the person with mental illness will be arrested. A supervisor may approve the Warrantless
                         Emergency Detention if he/she determines this is the better course of action due to the person’s mental state
                         and need for psychiatric evaluation/treatment.

                  d.     Under this procedure, a person’s intent to cause property damage only, is not considered a violent criminal
                         offense if the person who committed the offense has a mental illness.

                  e.     If rejected by the Crisis Care Center, the officer should take the person to the nearest appropriate inpatient
                         Mental Health Facility or nearest emergency room.

                  f.     In family violence cases resulting in no injury or minor injury and where no further violence by the person
                         with mental illness is anticipated, a supervisor should be contacted for final disposition.

                  g.     Officers clearly document their actions along with any statements made by the reporting person and/or
                         person with mental illness in the appropriate report.

           5.     Make a referral for further mental health care as outlined in Section .08, Subsection F, when the criteria for
                  Warrantless Emergency Detention or arrest does not exist; or

           6.     Notify a supervisor and refer to GM Procedure 802, Unusual Occurrences and Critical Incidents, when
                  confronted with critical incident situations.

    B. Warrantless Emergency Detention-Officers Authority and Criteria

           1.     Officers making a Warrantless Emergency Detention will do so under the guidelines and authority as set forth
                  in the Texas Health and Safety Code, Title 7, Mental Health and Mental Retardation, Subtitle C, Texas Mental
                  Health Code, Chapter 573, Emergency Detention, Subchapter A, Apprehension by Peace Officer, and Section
                  573.001, Apprehension by Peace Officer without warrant. Detentions of this nature are for protective purposes
                  and are not criminal.

           2.     A peace officer has the authority to take a person into custody without a warrant for the purpose of obtaining an
                  evaluation of his emotional and mental status, and the need for involuntary hospitalization if the officer has
                  reason to believe and does believe:

                  a.     The person evidences mental illness; and

                  b.     The person evidences a substantial risk of serious harm to the person or to others unless the person is
                         immediately restrained; and

                  c.     The officer believes there is not sufficient time to obtain a warrant before taking the person into custody.

           3.     A substantial risk of serious harm to the person or others may be demonstrated by:

                  a.     The person’s behavior; or

                  b.     Evidence of severe emotional distress and deterioration in the person’s mental condition to the extent the
                         person cannot remain at liberty.

           4.     The peace officer may form the belief the person meets the criteria for apprehension based on specific recent
                  behavior, overt acts, attempts, or threats by the person which are:


General Manual Procedures – Section 600 Operations Procedures            Page 5 of 10                           Effective Date: December 18, 2017
                   Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 44 of 57

                                             San Antonio Police Department
                                                                                                          EXHIBIT 12
                                                                GENERAL MANUAL
                                                          Procedure 611 – Mentally Ill Persons
                  a.     Evidence of severe emotional distress and deterioration in the person’s mental condition to the extent the
                         person cannot remain at liberty.

                  b.     Observed by the officer at the time the apprehended person is found; or

                  c.     Reliably reported to the officer by a credible person (Health & Safety Code Section 573.001).

    C. Warrantless Emergency Detention-Custody of Persons with Mental Illness

           1.     When the authority and criteria required for Warrantless Emergency Detention are satisfied, a peace officer may
                  apprehend a person with mental illness from a private residence or a public place.

           2.     If a person is voluntarily at a Hospital, clinic, nursing home, physician’s office or minor emergency clinic, the
                  officer should consider completing a Notification of Emergency Detention (SAPD Form #127-ED) if requested
                  by the facility.

           3.     If the person with mental illness is accepted at a medical or psychiatric facility, that facility will provide any
                  future transportation to a secondary facility.

           4.     When completing the Notification of Emergency Detention (SAPD Form #127-ED) at a hospital or psychiatric
                  hospital, officers will:

                  a.     Evaluate the conduct of person with mental illness and the circumstances under which the person was
                         found and taken into custody by the facility;

                  b.     List the physician’s name, or name of other medical personnel, as the observer and credible person on
                         SAPD Form #127-ED, Notification of Emergency Detention, in cases where persons with mental illness are
                         sedated and no substantial risk of harm is observed by the officer. The officer should quote the physician
                         or other medical personnel on all actions observed by them which confirms the person has a mental illness
                         and is a risk to himself or others; and

                  c.     Leave a duplicate copy with an original signature of SAPD Form #127-ED and a copy of the offense report,
                         with the facility staff and retain the original for routing to the Records Office.

           5.     If an officer is unsure whether the person’s condition is primarily the result of a mental illness, physical illness,
                  or a substance abuse problem, the officer will call or ask the Information Channel to call the Crisis Care Center
                  and consult with the staff for guidance.

    D. Warrantless Emergency Detention-Disposition of Persons with Mental Illness

           1.     Persons apprehended for Warrantless Emergency Detention must meet certain criteria before being admitted to
                  the Crisis Care Center. Please refer to SAPDWEB (Public Intoxication and Emergency Detention Criteria) for
                  the most current list of criteria. Please call the Crisis Care Center prior to transport at (210) 358-6902.

           2.     Persons taken to or who have already been accepted at the Crisis Care Center and become violent, assaultive, or
                  in need of restraints; if requested by the Center, are transported to an appropriate medical facility at the
                  direction of the Crisis Care Center or the nearest emergency room.
           3.     When a person fitting the criteria for Warrantless Emergency Detention is violent, assaultive, or in need of
                  restraints, the officer transports the person with mental illness to the nearest hospital.

           4.     If the person suspected of having a mental illness suffers a medical emergency at the scene (other than the
                  mental illness), the officer requests assistance from Emergency Medical Service (EMS) to transport the person
                  to the nearest medical facility based on their protocols.

           5.     Regardless of which facility or hospital the person is taken to, the officer conducting a Warrantless Emergency
                  Detention will complete SAPD Form #127-ED and an offense report.
General Manual Procedures – Section 600 Operations Procedures            Page 6 of 10                          Effective Date: December 18, 2017
                   Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 45 of 57

                                             San Antonio Police Department
                                                                                                           EXHIBIT 12
                                                                GENERAL MANUAL
                                                          Procedure 611 – Mentally Ill Persons

           6.     A Warrantless Emergency Detention is civil in nature and does not impose criminal sanctions. However,
                  officers should use sound tactics when contacting a person with a mental illness as hazardous situations may
                  arise. When taking a person with mental illness into custody for Warrantless Emergency Detention, officers:

                  a.     May handcuff persons with mental illness before transporting;

                  b.     Shall search the person with mental illness before transporting;

                  c.    Retain custody of the person with mental illness until the facility accepts the person;

                  d.     Shall contact a supervisor and request relief when the officer expects to work beyond their assigned duty
                         hours. Contact with the supervisor to request relief shall occur no later than thirty (30) minutes before the
                         end of the officers assigned duty hours;

                  e.    Shall immediately orally inform the person being detained of the reason for the detention and that a staff
                        member of the facility will inform him of his rights within 24 hrs of admission. Also, documentation of
                        these actions will be made in the report; and

                  f.     Shall complete all required reports, including SAPD Form #127-ED, Notification of Emergency Detention,
                         prior to releasing the person to a relief officer.

    E. Booking Process

           1.     Persons with mental illness experiencing a mental health crisis who have committed a criminal offense are
                  placed under arrest and booked into jail if the officer has a legal authority to arrest. With a supervisor’s
                  approval, a Warrantless Emergency Detention may be made in lieu of arrest in conformance with Section .08,
                  Subsection A 4.

           2.     The officer, for safety reasons, immediately notifies Central Magistration personnel, including the nurse and
                  mental health screener if available of suspected mental illness and/or suicidal tendencies involved with the
                  prisoner.

           3.     The officer also makes the following notation on the magistrate’s intake slip and the booking slip “Evidences
                  Symptoms of Mental Illness.”

           4.     Medication being taken by prisoners will be transported by the arresting officer and left with Detention Center
                  personnel.

    F.     Referral for Additional Mental Health Care



           1.     Persons who do not fit the criteria for Warrantless Emergency Detention and who are not going to be booked
                  for a criminal offense, but who do exhibit mental illness, are referred to an appropriate source for treatment.
                  The officer may recommend the person see their doctor, counselor, therapist, or call the Crisis Line at (210)
                  223-7233.

           2.     Family members or persons concerned over the mental or emotional health of an individual can be referred to
                  the Mental Health Office at the Bexar County Courthouse or may call the Crisis Line at (210) 223-7233. At the
                  courthouse, family members may be required to complete the application for Emergency Apprehension and
                  Detention and an application for Court-Ordered Mental Health Services with a request for an Order of
                  Protective Custody. All applications shall be reviewed and acted upon by an appropriate judge or magistrate.

    G. Persons with Mental Illness Involved in Critical Incidents

General Manual Procedures – Section 600 Operations Procedures            Page 7 of 10                             Effective Date: December 18, 2017
                    Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 46 of 57

                                              San Antonio Police Department                                EXHIBIT 12
                                                                 GENERAL MANUAL
                                                           Procedure 611 – Mentally Ill Persons
            1.     Critical incidents shall be handled in accordance with GM Procedure 802, Unusual Occurrences and Critical
                   Incidents.

            2.     Officers confronted with situations that pose a continuing threat of serious bodily injury to any person will
                   request additional officers and a supervisor through the dispatcher.

     H. Threats Made by Persons with Mental Illness

            1.     Officers confronted with persons with mental illness who are making threats to harm themselves or others will
                   assess the persons and determine if the criteria exist for a Warrantless Emergency Detention.

            2.     Officers will immediately make a reasonable effort to contact and notify the person who is the subject of the
                   threats which are being made by the person with mental illness. Officers will document their notification or
                   attempted notification to the person who is the subject of the threats in their report. Notification to persons who
                   are the subject of threats will be made as follows:

                   a.     Officers will call the person who is being threatened by telephone, and will advise them of the threats.
                          Officers may leave a voice message advising the person of the threat and the SAPD case number.

                   b.     If no telephone number is known for the person being threatened, officers will contact the person at their
                          residence. If the residence is located within the boundaries of the officer’s service area, the officer will go
                          to the residence and make the notification in person. If the residence is located in another service area, the
                          officer may follow-up with the supervisor’s permission or he will notify the appropriate dispatcher to have
                          an officer dispatched to make the notification. If no one is found at the residence, officers will leave a
                          written notice of the threat and the SAPD case number.

                   c.     If no telephone number or residence is known for the person who is being threatened, officers will notify
                          and route a copy of the report to the Homicide Unit and the Crisis Response Team (CRT) at their substation
                          prior to checking back into service. Crisis Response Team personnel will immediately follow-up on the
                          threats by making a reasonable effort to notify the person who is the subject of the threats.

            3.     Officers will route a copy of all reports involving threats made by persons with mental illness to the Homicide
                   Unit, Crisis Negotiators Detail, Crisis Intervention Team, and the Crisis Response Team at their service area
                   substation. When threats are made against public officials or other high profile individuals, officers will also
                   route a copy of their report to the San Antonio Regional Intelligence Center (SARIC). The report will include
                   details of the threat and whether the person who is the subject of the threats was notified.

.09 REPORT RESPONSIBILITIES

     A. The officer assigned to the call by the dispatcher will have report responsibility for the mental health crisis situation,
        including the transporting of the person to an evaluation facility or detention facility.

     B. Officers assigned report responsibilities will document their findings and any actions taken in their respective report.
        Copies of any report involving mental health issues shall be forwarded to the Mental Health Detail.

     C. Officers handling a mental health crisis where the person with mental illness has not committed a criminal offense,
        but where the person is taken into custody for a Warrantless Emergency Detention, will complete an Offense Report
        along with SAPD Form #127-ED. No complainant will be listed on the report. The person with mental illness will
        be listed as the “Emergency Detention” (ED) on the report. The Offense Report will be titled as “Emergency
        Detention.” Officers will list the situation found as “Mental Health Related” on all Emergency Detention offense
        reports and any report indicating the primary reason for the call was due to a mental health issue.

     D. Officers handling a mental health crisis where the person with mental illness has not committed a criminal offense
        and where no Warrantless Emergency Detention is made will complete an Incident Report. Additionally, officers
        will complete the appropriate report criteria documenting the mental health crisis.

 General Manual Procedures – Section 600 Operations Procedures            Page 8 of 10                           Effective Date: December 18, 2017
                    Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 47 of 57

                                              San Antonio Police Department                              EXHIBIT 12
                                                                 GENERAL MANUAL
                                                           Procedure 611 – Mentally Ill Persons
     E. Officers handling a mental health crisis where a person with mental illness has committed a criminal offense will
        complete an Offense Report as follows:

            1.     The offense report will be titled with the appropriate criminal offense if an arrest is made and shall include the
                   details of the criminal offense and any details needed to establish the criteria for Warrantless Emergency
                   Detention if applicable. The complainant of the criminal offense will be listed as the “Victim” (V). If the
                   person with mental illness is arrested for the criminal offense, the person will be listed as the “Arrested Person”
                   (AP) on the Offense Report.

            2.     If no arrest and no Warrantless Emergency Detention are made, the person will be listed as the “Suspect” (SP).
                   Additionally, officers will complete the appropriate report criteria documenting the mental health crisis; and

            3.     If the person with mental illness is not arrested for the criminal offense and a Warrantless Emergency Detention
                   is made, the primary offense will be titled Emergency Detention, the person will be listed as the “Emergency
                   Detention” (ED) on the Offense Report. The related offense will be titled as the criminal offense with the
                   person also titled as the “Suspect” (SP). Additionally, officers will complete the appropriate report criteria
                   documenting the mental health crisis and shall list in the details of the report that the ED was not arrested.

     F.     Officers who make a Warrantless Emergency Detention will complete SAPD Form #127-ED and include the case
            number at the top of the form. The original application will be forwarded to the Records Office. A duplicate with
            an original signature will be given to the facility accepting the person with mental illness along with a copy of the
            offense report.

     G. Officers will forward copies of all reports involving mental health crisis situations, including a copy of SAPD Form
        #127-ED, to the Psychological Services Office and the Crisis Negotiators Detail when the officer reasonably
        believes the person with mental illness has the potential to become involved in critical incident.

10. N-CODING A MENTAL HEALTH RELATED CALL

     A. Officers responding to mental health calls will have three N-Codes available to use as the disposition of the Call for
        Service, if a report is not required to be written. They are as follows:

            1. N23MH – Mental Health No Complainant – This N-Code is used when officers are dispatched to a location for
            someone who may be having a mental health issue and upon arrival they do not find anyone.

            2. N23MHN – Mental Health No Criteria for Emergency Detention – This N-Code is used when Officers arrive
            at the call and after talking to the consumer, it is determined the consumer has mental health issues but the consumer
            is not homicidal, suicidal, or in a state of mental decompensation. The consumer and family if present, is given
            resources they can use.


            3. N23MHR – Mental Health – Refused Services – This N-Code is used when Officers arrive at the call and after
            talking to the consumer, it is determined the consumer has mental health issues but the consumer is not homicidal,
            suicidal, or in a state of mental decompensation. The consumer also REFUSES any assistance and does not want any
            information on resources available to them.

11. MENTAL HEALTH DETAIL RESPONSIBILITIES

     A. Coordinate the training of Crisis Intervention Team officers;

     B. Ensure a Department Psychologist is included in CIT training;

     C. Maintain statistical data and complete an annual report on all reported mental health crisis calls; and

     D. Maintain entry of CIT Officers into the computer PAPX System for identification of CIT Officers on the work sheet.

 General Manual Procedures – Section 600 Operations Procedures            Page 9 of 10                        Effective Date: December 18, 2017
                    Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 48 of 57

                                              San Antonio Police Department                       EXHIBIT 12
                                                                 GENERAL MANUAL
                                                           Procedure 611 – Mentally Ill Persons
12. INITIAL AND REFRESHER TRAINING

     A. Police Cadets shall receive a minimum of 40 hours of Crisis Intervention Team Training regarding interactions with
        persons suspected of suffering from mental illness in the Training Academy.


     B. Officers shall receive refresher training regarding interactions with persons suspected of suffering from mental
        illness at least every three years.

     C. Newly hired civilian employees who will have contact with the public shall receive initial training interactions with
        persons suspected of suffering from mental illness from their parent unit.

     D. Civilian employees who have contact with the public shall receive refresher training regarding interactions with
        persons suspected of suffering from mental illness at least every three years.




 General Manual Procedures – Section 600 Operations Procedures            Page 10 of 10               Effective Date: December 18, 2017
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 49 of 57




                                                                   EXHIBIT 13
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 50 of 57




                                                                   EXHIBIT 13
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 51 of 57




                                                                   EXHIBIT 13
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 52 of 57




                                                                   EXHIBIT 13
Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 53 of 57




                                                                   EXHIBIT 13
        Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 54 of 57
                                                                                        EXHIBIT 14

Another avoidable tragedy in the Bexar County jail
Express-News Editorial Board Published 12:00 am CDT, Saturday, May 4, 2019




The charge was criminal trespass, but Jack Michael Ule was put in jail because he was homeless and
mentally ill. He died there, a tragic example of the criminal justice reform needed but that too many are
still trying to stymie.

Ule spent two weeks in the Bexar County Adult Detention Center for a nonviolent misdemeanor simply
because he could not afford a nominal bond. He spent two weeks locked up, and he never saw a judge.
Tragically, this is all too familiar. The contours of Ule’s death on April 18 mirror the December death of
Janice Dotson-Stephens, another inmate in the Bexar County Jail. Both had schizophrenia diagnoses.
Adults in their 60s, both were charged with criminal trespass and held on low bonds. For Ule, bond was
$500. For Dotson-Stephens, it was $300. Neither received representation at their bail hearings, nor
appropriate mental health treatment while languishing in jail.

Recommended Video

Their deaths were four months apart, but each is the same damning indictment of a broken system
desperately in need of the very reforms Bexar County’s judges continue to resist and reject. If Bexar
County’s judges had embraced bail reform for nonviolent misdemeanors, Ule would never have died in
jail. If Bexar County’s judges truly embraced public defender representation for all defendants at bail
                                                                                                             1
https://www.mysanantonio.com/opinion/editorials/article/Another-avoidable-tragedy-in-the-Bexar-
County-jail-13818158.php
        Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 55 of 57
                                                                                          EXHIBIT 14
hearings, Ule’s mental health issues may have been flagged, and again, he may never have ended up in
jail.

But he did end up in jail. Just like Dotson-Stephens was placed in jail. Just like countless others who are
homeless or have mental health issues find their way into jail each day.

Ule was from Ohio. He was a bright student, earning straight As in grade school and high school. He
studied agronomy at Ohio State University, his brother Joseph Ule told us. But as an adult, he “was kind
of diagnosed with paranoid schizophrenia,” Joseph Ule said.

He could be difficult when not on his medication, which was often. But he made his way, working at
times as a cook and living with his mother, Sylvia Ule, in Richmond Heights, Ohio, just outside
Cleveland.

After his mother died about four years ago, Ule became homeless. Sylvia was behind on her property
taxes, and Joseph Ule said the house had to be sold.

“He didn’t understand why he had to move out of the house,” said Peggy Taksar, Ule’s sister. “He kind of
just went on his own.”

Joseph Ule lives in Kansas City and said he offered his brother a place to stay there, but his brother
wasn’t interested. Instead, Ule drifted across the Southwest. Phoenix. Albuquerque. Colorado. El Paso.
North to Ohio and then south to the sunshine. It was hard to keep tabs. Joseph Ule was battling pancreatic
cancer back in Kansas City, and his brother was an adult. Ule might have been schizophrenic, but his
siblings couldn’t force him into treatment. As long as he wasn’t a danger to himself or others, he was free
to come and go. Joseph Ule said he had long been dreading the call he received about his brother.

His family didn’t know how long Ule was in San Antonio or what brought him here. Joseph Ule thought
it was the warm weather. Taksar thought her brother might have been making his way to El Paso.

But we know from a University Health System police report that he received medical assistance in
February, and that UHS police had warned him about criminal trespass in March. We also know he listed
Haven for Hope, the community’s homeless shelter, as his address. On April 4th, UHS police arrested
Ule, 63, for criminal trespass at University Hospital in the Medical Center.

It was 12:08 a.m., and he was “watching television in an unoccupied waiting area without an
appointment,” wrote officer Edwin Bell.

Ule said he had recently been discharged from the hospital “and he wanted to rest and watch television.”
Bell said he was loitering.

University Hospital is the immediate alternative to jail for people in mental health crises, but in this case
the system worked in reverse. The hospital sent a person with mental illness to jail. Why?

“In a situation where we have a disturbance at the hospital or another University Health System facility,
officers are faced with three options: asking the person to leave, making an arrest, or putting the person in
emergency detention,” wrote Elizabeth Allen, a public relations manager for UHS. “The officer, like the
majority of our officers, has had crisis intervention training to accurately assess these things, and this
person did not qualify for emergency detention.”


                                                                                                                2
https://www.mysanantonio.com/opinion/editorials/article/Another-avoidable-tragedy-in-the-Bexar-
County-jail-13818158.php
         Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 56 of 57
                                                                                           EXHIBIT 14
But that doesn’t mean he should have qualified for jail.

In jail, his case was fast-tracked. It moved so fast the public defender never had the chance to meet with
Ule and represent him at his bail hearing. It moved so fast no one took into account his previous mental
health history.

Consider this timeline: 2:30 a.m. Ule entered the county’s Justice Intake and Assessment Center.

2:42 a.m. The public defender’s office received his booking slip.

3:30 a.m. Judge Celeste Ramirez set his $500 bond.

There are two problems here. The first is that even though the public defender’s office is supposed to
represent defendants at bail hearings, that representation comes with caveats. Per a district judge order,
the public defender can’t represent defendants with existing representation or another bond.

In real terms, that has meant public defenders have to jump through many hoops to determine if someone
is eligible for representation. In our view, this obstacle reflects the district judges’ resistance to expanding
the public defender’s office and providing representation at bail hearings.

The second problem is that beyond bail hearings, the public defender’s office primarily represents
mentally ill defendants accused of low-level offenses. People just like Ule. But in this case, Ule was
assigned a private court-appointed attorney.

“He would have been the perfect candidate for our program,” said Bexar County Chief Public Defender
Michael Young. “He had indicated some mental illness. He was charged with a low-level offense.”

But the public defender never even had the chance to speak with Ule.

Instead, he spent the next two weeks in jail, a homeless man from Ohio with a $500 bond. It might as well
have been $5 million. His family would have paid the bond in a heartbeat, but they had no idea where he
was.

“People being thrown in jail because they are homeless,” said a disgusted Bexar County Judge Nelson
Wolff, who oversees Commissioners Court. “Because they got a mental problem. Because they can’t
afford to pay a bond. That’s what the justice system is? No, it’s not.”

In jail, Ule joined a cadre of people charged with criminal trespass who couldn’t make nominal bonds.
According to data from the Bexar County Sheriff’s Office, the week Ule died, 54 people were in jail for
criminal trespass. Their bonds ranged from $100 to $2,000.

Ule died April 18, and the cause of his death remains unknown. A press release from the sheriff’s office
cites “ongoing health issues” as a a possible factor. In the aftermath of this tragedy, Bexar County District
Attorney Joe Gonzales said he will no longer prosecute people charged with criminal trespass.

“There are exceptions to every rule, but as a general matter, I don’t think we need to have the homeless
population in the Bexar County Jail because they are homeless,” he said.




                                                                                                               3
https://www.mysanantonio.com/opinion/editorials/article/Another-avoidable-tragedy-in-the-Bexar-
County-jail-13818158.php
        Case 5:19-cv-00083-XR Document 51-1 Filed 05/22/19 Page 57 of 57
                                                                                      EXHIBIT 14
And Ule’s death was one of the reasons Bexar County Commissioners decided to have city of San
Antonio judges oversee bail hearings. Municipal Court Presiding Judge John Bull has welcomed the
public defender and said the defense and prosecution will be present at all bail hearings.

As welcome as these changes are, they are not enough. Meaningful criminal justice reform must be
embraced by Bexar County’s felony and misdemeanor court judges, and this includes a better job
identifying mental health issues to keep people out of jail.

There will be one more journey for Jack Ule. His ashes will be sent to Kansas City where there will be a
service at a Slovenian church to honor his heritage, Joseph Ule said. His remains will then be buried in
Ohio, beside his mother.

                                © 2019 Hearst Communications, Inc.




                                                                                                           4
https://www.mysanantonio.com/opinion/editorials/article/Another-avoidable-tragedy-in-the-Bexar-
County-jail-13818158.php
